 1

 2

 3

 4

 5

 6

 7

 8                                  UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    DUDLEY W. JACKLINE,                                 No. 2:19-cv-1046 KJM KJN P
12                        Petitioner,
13            v.                                          FINDINGS AND RECOMMENDATIONS
14    SACRAMENTO COUNTY MAIN JAIL,
15                        Respondent.
16

17           By order filed July 19, 2019, petitioner’s habeas application was dismissed and thirty

18   days’ leave to file an amended application was granted. On September 19, 2019, prior findings

19   and recommendations were vacated, and petitioner was granted thirty days in which to file an

20   amended application. On November 8, 2019, petitioner was granted an additional 21 days in

21   which to file an amended application, and warned that failure to timely file such amendment

22   would result in a recommendation that this action be dismissed. The twenty-one day period has

23   now expired, and petitioner has not responded to the court’s order.

24           Although it appears from the file that plaintiff’s copy of the November 8, 2019 order was

25   returned, plaintiff was properly served. It is the plaintiff’s responsibility to keep the court

26   apprised of his current address at all times. Pursuant to Local Rule 182(f), service of documents

27   at the record address of the party is fully effective.

28   ////
                                                          1
 1              Accordingly, IT IS HEREBY RECOMMENDED that this action be dismissed without

 2   prejudice. See Local Rule 110; Fed. R. Civ. P. 41(b).

 3              These findings and recommendations are submitted to the United States District Judge

 4   assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within fourteen days

 5   after being served with these findings and recommendations, petitioner may file written

 6   objections with the court. The document should be captioned “Objections to Magistrate Judge’s

 7   Findings and Recommendations.” Petitioner is advised that failure to file objections within the

 8   specified time may waive the right to appeal the District Court’s order. Martinez v. Ylst, 951

 9   F.2d 1153 (9th Cir. 1991).

10   Dated: December 19, 2019

11

12

13
     /jack1046.fta.hab
14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                        2
